


Exhibit 10.07

 

XCEL ENERGY INC.

 

 NONQUALIFIED DEFERRED COMPENSATION PLAN

 

(2009 Restatement)

 

First Effective January 1, 2000, restated effective January 1, 2002 and
January 1, 2009

 

--------------------------------------------------------------------------------


 

XCEL ENERGY NONQUALIFIED DEFERRED COMPENSATION PLAN

 

(2009 Restatement)

 

TABLE OF CONTENTS

 

SECTION 1  INTRODUCTION

1

 

1.1

Purpose

1

 

1.2

Definitions

1

 

 

1.2.1

Account

1

 

 

1.2.2

Administrator – means the Committee or such other person or persons designated
by the Committee as provided in Section 9.

2

 

 

1.2.3

Affiliate

2

 

 

1.2.4

Annual Incentive Bonus

2

 

 

1.2.5

Annual Valuation Date

2

 

 

1.2.6

Base Salary

2

 

 

1.2.7

Beneficiary

2

 

 

1.2.8

Beneficiary Designation Form

2

 

 

1.2.9

Code

2

 

 

1.2.10

Committee

2

 

 

1.2.11

Distribution Election Form

2

 

 

1.2.12

Effective Date

2

 

 

1.2.13

Employer

3

 

 

1.2.14

Employer Discretionary Credit Subaccount

3

 

 

1.2.15

Employer Matching Credit Subaccount

3

 

 

1.2.16

Financial Hardship

3

 

 

1.2.17

Investment Election Form

3

 

 

1.2.18

Investment Fund

3

 

 

1.2.19

Participant

4

 

 

1.2.20

Plan

4

 

 

1.2.21

Plan Statement

4

 

 

1.2.22

Plan Year

4

 

 

1.2.23

Pre-Tax Deferrals

4

 

 

1.2.24

Pre-Tax Deferral Subaccount

4

 

 

1.2.25

Principal Sponsor

4

 

 

1.2.26

Separation from Service

4

 

 

1.2.27

Transfer Subaccount

5

 

 

1.2.28

Trust

5

 

 

1.2.29

Trust Fund

5

 

 

1.2.30

Trustee

5

 

i

--------------------------------------------------------------------------------


 

 

 

1.2.31

Valuation Date

5

 

1.3

Rules of Interpretation

5

 

 

 

 

SECTION 2  PARTICIPATION

7

 

2.1

Eligibility

7

 

 

2.1.1

Initial Plan Year of Participation

7

 

 

2.1.2

Ongoing Participation

7

 

2.2

Cessation of Eligibility

7

 

 

 

 

SECTION 3  CREDITS AND ADJUSTMENTS OF ACCOUNTS

8

 

3.1

Credits

8

 

 

3.1.1

Employee Deferrals

8

 

3.2

Rules Regarding Participant Contributions

8

 

 

3.2.1

Timing

8

 

 

3.2.2

Irrevocable

8

 

 

3.2.3

Crediting of Deferred Compensation

8

 

3.3

Employer Credits

9

 

3.4

Adjustments of Account

10

 

 

3.4.1

Initial Election of Investment Funds

10

 

 

3.4.2

Changes to Investment Fund Elections

10

 

 

3.4.3

Debits and Credits to Accounts

10

 

 

3.4.4

Phantom Stock

11

 

3.5

No Actual Investment

11

 

3.6

FICA and Other Taxes

11

 

 

 

 

SECTION 4  VESTING OF ACCOUNT

12

 

 

SECTION 5  PAYMENT

13

 

5.1

Participant Election of Time and Form of Payment

13

 

5.2

Time of Payment

13

 

5.3

Form of Payment

13

 

 

5.3.1

Term Certain Installments

13

 

 

5.3.2

Lump Su

13

 

 

5.3.3

Default

13

 

5.4

Small Amounts

14

 

5.5

Subsequent Distribution Election

14

 

5.6

Transitional Elections

14

 

5.7

Payment on Death of Change in Control

14

 

 

5.7.1

Death

14

 

 

5.7.2

Change in Control

14

 

5.8

Payment to Beneficiary

15

 

5.9

Withholding of Taxes

15

 

ii

--------------------------------------------------------------------------------


 

 

5.10

Acceleration of Payments

15

 

 

5.10.1

Financial Hardship Distribution

15

 

 

5.10.2

Payment of Employment Taxes or Income Taxes

15

 

 

5.10.3

Payment upon Income Inclusion under Code §409A

15

 

 

5.10.4

Conflicts of Interest

15

 

 

5.10.5

Termination of Plan

16

 

5.11

Delay of Payments

16

 

5.12

Application for Payment

16

 

5.13

Rehired Employee

16

 

5.14

Designation of Beneficiaries

16

 

 

5.14.1

Right to Designate

16

 

 

5.14.2

Failure of Designation

17

 

 

5.14.3

Definitions

17

 

 

5.14.4

Special Rules

17

 

 

5.14.5

No Spousal Rights

17

 

5.15

Death Prior to Full Distribution

18

 

5.16

Facility of Payment

18

 

5.17

Payment Obligations of Participating Employers

19

 

 

 

 

SECTION 6  UNFUNDED PLAN

20

 

6.1

Establishment of Trust

20

 

6.2

Funding and Location of Trust

20

 

6.3

Interrelationship of the Plan and the Trust

20

 

6.4

Distributions from the Trust

20

 

6.5

Spendthrift Provision

20

 

 

 

 

SECTION 7  AMENDMENT AND TERMINATION

21

 

7.1

Amendment

21

 

7.2

Termination

21

 

 

7.2.1

Dissolution or Bankruptcy

21

 

 

7.2.2

Discretionary Termination

21

 

 

 

 

SECTION 8  DETERMINATIONS – RULES AND REGULATIONS

22

 

8.1

Determinations

22

 

8.2

Rules and Regulations

22

 

8.3

Method of Executing Instruments

22

 

8.4

Claims Procedure

22

 

 

8.4.1

Original Claim

22

 

 

8.4.2

Review of Denied Claim

22

 

 

8.4.3

General Rules

23

 

8.5

Information Furnished by Participants

24

 

iii

--------------------------------------------------------------------------------


 

SECTION 9  PLAN ADMINISTRATION

25

 

9.1

Principal Sponsor

25

 

 

9.1.1

Officers

25

 

 

9.1.2

Chief Executive Officer

25

 

9.2

Committee

25

 

 

9.2.1

Appointment and Removal

25

 

 

9.2.2

Automatic Removal

25

 

 

9.2.3

Authority

25

 

 

9.2.4

Majority Decisions

26

 

9.3

Limitation on Authority

26

 

 

9.3.1

Generally

26

 

 

9.3.2

Trustee

26

 

9.4

Conflict of Interest

27

 

9.5

Dual Capacity

27

 

9.6

Administrator

27

 

9.7

Service of Process

27

 

9.8

Administrative Expenses

27

 

 

 

 

SECTION 10  DISCLAIMERS

28

 

10.1

Term of Employment

28

 

10.2

Source of Payment

28

 

10.3

Delegation

28

 

 

 

 

ADDENDUM A  DESIGNATED EMPLOYERS AND DESIGNATED AFFILIATES

29

 

iv

--------------------------------------------------------------------------------


 

XCEL ENERGY INC. NONQUALIFIED DEFERRED COMPENSATION PLAN

 

(2009 Restatement)

 


SECTION 1


 


INTRODUCTION


 

1.1                                Purpose.  Effective January 18, 1980,
Northern States Power Company (NSP) established the NSP Deferred Compensation
Plan.  That Plan was restated as amended through January 1, 1992 (The “NSP 1992
Plan”). Effective July 1, 1998, New Century Energies, Inc. (NCE) established the
Salary Deferral and Supplemental Savings Plan for Executive Officers, and the
Salary Deferral and Supplemental Savings Plan for Key Managers (the NCE
Nonqualified Plans). (For convenience, the foregoing plans are collectively
referred to herein as the “Former Nonqualified Plans”).  Effective January 1,
2000, NSP established the NSP Nonqualified Deferred Compensation Plan (2000
Statement).

 

As of August 2000, NSP and NCE merged to become Xcel Energy Inc.  Effective
January 1, 2002, the NSP Nonqualified Deferred Compensation Plan (2000
Statement) and the Former Nonqualified Plans were combined into one plan
statement and the name of the Plan was changed to the “Xcel Energy Inc.
Nonqualified Deferred Compensation Plan,” effective as to amounts credited to
Accounts on and after January 1, 2002.

 

Effective January 1, 2009, this Plan was again amended and restated to include
all amendments issued after the January 1, 2002 restatement effective date, and
to cause the Plan to be compliant with Section 409A of the Internal Revenue Code
of 1986, as amended, and the guidance issued thereunder. During the period from
and after January 1, 2005 through the effective date of this restatement, the
Plan has been operated in good faith compliance with IRS Notice 2005-1, proposed
and final regulations under Code Section 409A and other applicable guidance.
Pursuant to such guidance, Participants were provided the opportunity to make
transitional elections regarding the payment of their Accounts as described in
Section 5.

 

This Plan is a nonqualified, unfunded elective deferral plan for the purpose of
allowing a select group of management and highly compensated employees of the
Principal Sponsor and other Employers to defer the receipt of certain
compensation which would otherwise be paid to those employees pursuant to the
terms set forth herein.

 

1.2                                Definitions.  When the following terms are
used herein with initial capital letters, they shall have the following
meanings:

 

1.2.1                      Account – the separate bookkeeping
account(s) representing the unfunded and unsecured general obligation of the
Employer that are maintained for the purpose of determining each Participant’s
or Beneficiary’s interest in the Plan. To the extent determined by the
Committee, the Committee may establish a separate Pre-Tax Deferral Subaccount, a
separate Transfer Subaccount, a separate Employer Matching Credit Subaccount, a
separate Employer Discretionary Credit Subaccount, and such other accounts and
subaccounts as it determines from time to time to be advisable, for one or

 

1

--------------------------------------------------------------------------------


 

more Participants. For convenience, and unless the context otherwise indicates,
“Account” shall refer to a Participant’s or Beneficiary’s entire interest under
the Plan.

 

1.2.2                      Administrator – means the Committee or such other
person or persons designated by the Committee as provided in Section 9.

 

1.2.3                      Affiliate – a business entity that is at least 50%
owned or affiliated in ownership with the Principal Sponsor, as defined in
regulations issued under Section 409A of the Code.

 

1.2.4                      Annual Incentive Bonus – the annual incentive bonus,
if any, payable to a Participant from time to time pursuant to the Xcel Energy
Inc. Executive Annual Incentive Award Plan and the Xcel Energy Inc. 
Non-bargaining Business Unit Vice President Managing Director and Employee
Incentive Plan, or any similar annual incentive plans established by an Employer
and recognized by the Committee as an Annual Incentive Bonus for purposes of
this Plan.

 

For purposes of this Section, an Annual Incentive Bonus may be considered
“performance based compensation” if the award is based on services performed
over a period of at least twelve months and meets the definition of performance
based compensation found in Code Section 409A and the regulations issued
thereunder.

 

1.2.5                      Annual Valuation Date – each December 31.

 

1.2.6                      Base Salary – a Participant’s regular annual base
salary in effect from time to time during each Plan Year, unreduced for any
salary deferrals under any Employer savings, incentive or other employee benefit
plan, whether or not the same is qualified under section 401(a) of the Code.

 

1.2.7                      Beneficiary – a person designated on a Beneficiary
Designation Form in writing by a Participant (or automatically by operation of
this Plan Statement) to receive all or a part of the Participant’s Account in
the event of the Participant’s death prior to full distribution thereof.  A
person so designated shall not be considered a Beneficiary until the death of
the Participant.

 

1.2.8                      Beneficiary Designation Form – the form prescribed by
the Committee upon which a Participant may designate a Beneficiary.

 

1.2.9                      Code – the Internal Revenue Code of 1986, as amended
from time to time.

 

1.2.10                Committee – a Committee appointed pursuant to Section 9.

 

1.2.11                Distribution Election Form – the form prescribed by the
Committee pursuant to which a Participant may elect a form of distribution of
his or her Account under the Plan as provided by Section 5.3.

 

1.2.12                Effective Date – January 1, 2002.  The Effective Date of
this Restatement is January 1, 2009 except as otherwise provided herein.

 

2

--------------------------------------------------------------------------------


 

1.2.13                Employer – the Principal Sponsor and any business entity
that is designated by the Principal Sponsor and identified on Addendum A as
employing employees that are eligible to be selected to participate in this
Plan.

 

1.2.14                Employer Discretionary Credit Subaccount – the Account, if
any, maintained for a Participant to which is credited Employer discretionary
credits.  The amount of any such credit shall be determined in the sole
discretion of the Employer and may be subject to such vesting schedule(s),
restrictions and other conditions as the Employer may determine in its sole
discretion.  Any amounts so credited on behalf of any Participant may be smaller
or larger than for any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive a discretionary Employer credit for such year.  The time
and manner of payment of such discretionary credit shall be decided no later
than the later of (a) the time the Participant has a legally binding right to
the compensation, or (b) the time by which the Participant would be required to
make an election under Code §409A (whether or not the Participant in fact is
allowed to elect the time and form of payment).

 

1.2.15                Employer Matching Credit Subaccount – the Account, if any,
maintained for a Participant to which is credited Employer matching credits
pursuant to Section 3.3(c).

 

1.2.16                Financial Hardship – means an unforeseeable emergency
which is a severe financial hardship of the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, the
Participant’s Beneficiary, or the Participant’s dependent (as defined in Code
§152, without regard to Code §§152(b)(1), (b)(2), and (d)(1)(B)); loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant’s control. Examples include, but are not limited to, the
imminent foreclosure of or eviction from the Participant’s primary residence,
the need to pay for medical expenses, including non-refundable deductibles and
the costs of prescription drug medication, the need to pay for the funeral
expenses of a spouse, a Beneficiary, or a dependent (as defined above).  Whether
a Participant is faced with an unforeseeable emergency is to be determined by
the Committee based on the relevant facts and circumstances of each case, but,
in any case, a distribution on account of unforeseeable emergency may not be
made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
cause severe financial hardship), or by cessation of deferrals under the Plan.
Financial Hardship distributions must be limited to the amount reasonably
necessary to satisfy the emergency need (which may include amounts necessary to
pay any Federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution).  Examples of what are not
considered to be unforeseeable emergencies include the need to send a
Participant’s child to college or the desire to purchase a home.

 

1.2.17                Investment Election Form – the form prescribed by the
Committee from time to time pursuant to which a Participant may select the
hypothetical investment of his or her Account pursuant to the provisions of
Section 3.

 

1.2.18                Investment Fund – any of the hypothetical investment funds
established by the Committee pursuant to the provisions of Section 3.

 

3

--------------------------------------------------------------------------------


 

1.2.19                Participant – an employee (other than an employee whose
employment terms are subject to a collective bargaining agreement) of an
Employer who is a member of a select group of management or highly compensated
employees and who elects to participate in this Plan.  Effective on and after
January 1, 2009, an employee is considered highly compensated for purposes of
the preceding sentence if his or her Base Salary is equal to or greater than
$150,000. Notwithstanding the preceding sentence, a Participant who had
participated, but because his or her Base Salary is less than $150,000 is
otherwise no longer be eligible to participate, may continue to make Pre-Tax
Deferrals provided he or she continues to do so on an annual basis.  In
addition, an employee or former employee of an Employer shall be considered a
Participant in this Plan if he or she has otherwise accrued a benefit under the
terms of the Plan as a result of the transfer of a Former Nonqualified Plan to
this Plan or because of an Employer credit to such employee or former employee.

 

1.2.20                Plan – the nonqualified, income deferral program
maintained by the Principal Sponsor established for the benefit of Participants
eligible to participate therein, as set forth in this Plan Statement.  (As used
herein, “Plan” does not refer to the documents pursuant to which the Plan is
maintained.  Those documents are referred to herein as the “Plan Statement”). 
The Plan shall be referred to as the “Xcel Energy Inc.  Nonqualified Deferred
Compensation Plan.”

 

1.2.21                Plan Statement – this document entitled “XCEL ENERGY INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN (2009 Restatement)” as adopted by the
Principal Sponsor effective as of January 1, 2009, as the same may be amended
from time to time thereafter.

 

1.2.22                Plan Year – the twelve (12) consecutive month period
ending on any Annual Valuation Date.

 

1.2.23                Pre-Tax Deferrals – the Base Salary and Annual Incentive
Bonus deferrals made to the Plan pursuant to the provisions of Section 3.

 

1.2.24                Pre-Tax Deferral Subaccount – the Account maintained for
each Participant to which is credited such Participant’s Pre-Tax Deferrals
pursuant to Section 3.1.2, below.

 

1.2.25                Principal Sponsor – Xcel Energy Inc., a Minnesota
corporation.

 

1.2.26                Separation from Service – means:

 

(a)                                  An Employee’s death, retirement or other
termination of employment, from the Employer and all Affiliates.  A Separation
from Service shall not be considered to have occurred and the Participant’s
employment relationship is treated as continuing while the Participant is on
military leave, sick leave, or other bona fide leave of absence if such period
of leave does not exceed 6 months or, if longer, so long as the Participant’s
right to reemployment is provided by statute or by contract.  If the period of
leave exceeds 6 months and such reemployment rights are not provided, then the
Participant is deemed to have a termination of employment as of the first date
immediately following such 6-month period.

 

4

--------------------------------------------------------------------------------


 

(b)                                 A termination of employment will occur as of
a specified date if the facts and circumstances indicate that (1) the Employer
and the Participant reasonably anticipated that no further services would be
performed after that date or (2) the level of bona fide services the Participant
would perform after that date (whether as an employee or an independent
contractor) would permanently decrease to 20% or less of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of such services, if less than 36 months).

 

(c)                                  A Participant is presumed to (1) have
incurred a termination of employment from the Employer and all Affiliates where
the level of bona fide services the Participant performs after such date
decreases to a level equal to 20% or less of the average level of services
performed by the Participant over the immediately preceding 36-month period (on
the full period of such services, if less than 36 months); and (2) not to have
incurred a termination of employment from the Employer and all Affiliates where
the level of bona fide services the Participant performs after such date
continues at a level equal to 50% or more of the average level of services
performed by the Participant over the immediately preceding 36-month period (or
the full period of such services, if less than 36 months).  These presumptions
can be rebutted by showing that the Employer and the Participant reasonably
anticipated that there either would or would not have been a Separation from
Service in accordance with paragraph (b).

 

(d)                                 In the case of a Participant who is an
independent contractor, Separation from Service means the expiration of the
contract (or, as applicable, all contracts) under which services are performed
for the Employer or any Affiliate if the expiration constitutes a good faith and
complete termination of the contractual relationship.

 

1.2.27                Transfer Subaccount – the Account, if any, maintained for
a Participant to which is credited some part or all of the benefits of the
Participant under any other nonqualified plan maintained by the Employer or any
Former Nonqualified Plan.  Such amounts may be transferred to this Plan only
upon the approval of the Committee, subject to such rules and conditions as the
Committee may impose, and only if the Committee determines that such transfer
can occur in a manner that does not violate the requirements of Code §409A.

 

1.2.28                Trust – the Trust agreement, if any, for the Plan, which
shall be a grantor trust, established by the Principal Sponsor.

 

1.2.29                Trust Fund – the fund or funds, if any, established by the
Principal Sponsor pursuant to Section 6.

 

1.2.30                Trustee – that person or entity, if any, which shall have
been appointed by the Principal Sponsor to hold the assets of any Trust created
pursuant to Section 6.

 

1.2.31                Valuation Date – the last day of each calendar quarter of
the Plan Year, and such other time or times as determined by the Committee.

 

1.3                                Rules of Interpretation.  The following
rules shall apply for purposes of interpreting this Plan.

 

5

--------------------------------------------------------------------------------


 

1.3.1              An individual shall be considered to have attained a given
age on such individual’s birthday for that age (and not on the day before). 
Individuals born on February 29 in a leap year shall be considered to have their
birthdays on February 28 in each year that is not a leap year.

 

1.3.2              Whenever appropriate, words used herein in the singular may
be read in the plural, or words used herein in the plural may be read in the
singular; the masculine may include the feminine; and the words “hereof,”
“herein” or “hereunder” or other similar compounds of the word “here” shall mean
and refer to this entire Plan document and not to any particular paragraph or
section of this Plan document unless the context clearly indicates to the
contrary.

 

1.3.3              If, under the rules of this Plan, an election, form or other
document (whether in written or electronic form) must be filed with or received
by the Committee, it must be actually received by the Committee or its agent to
be effective.  The determination of whether or when an election, form or other
document has been received by the Committee shall be made by the Committee on
the basis of what documents are acknowledged by the Committee to be in its
actual possession without regard to any “mailbox rule” or similar rule of
evidence.  The absence of a document in the Committee’s records and files shall
be conclusive and binding proof that the document was not received.

 

1.3.4              The titles given to the various sections of this Plan
document are inserted for convenience of reference only and are not part of this
Plan document, and they shall not be considered in determining the purpose,
meaning or intent of any provision hereof.

 

1.3.5              This Plan shall be construed and this Plan shall be
administered to create an unfunded plan providing deferred compensation to a
select group of management or highly compensated employees so that it is exempt
from the requirements of Parts 2, 3 and 4 of Title I of the Employee Retirement
Income Security Act of 1974 (ERISA) and qualifies for a form of simplified,
alternative compliance with the reporting and disclosure requirements of Part 1
of Title I of ERISA.  It is further intended that this Plan shall satisfy the
conditions for a deferral of income under the Code including but not limited to
the provisions of Code §409A and in a manner that will not cause a Participant
to be liable for the payment of interest and tax penalties which may be imposed
under Code §409A.  If any provision of this Plan may be susceptible to more than
one interpretation or to an interpretation that may result in the Plan’s failing
to satisfy Code §409A, such provision shall be applied as construed in a manner
that is consistent with the provisions of such Code section.

 

1.3.6              This document has been executed and delivered in the State of
Minnesota and has been drawn in conformity to the laws of that State and shall,
subject to the foregoing, be construed and enforced in accordance with the laws
of the State of Minnesota.

 

6

--------------------------------------------------------------------------------

 


SECTION 2


 


PARTICIPATION


 

2.1                                Eligibility.  A Participant may elect to make
contributions to the Plan as follows:

 

2.1.1                      Initial Plan Year of Participation.  A newly hired
highly compensated employee may make an initial deferral election within the
30-day period that that follows his hire date.  Such election may only be
effective as to Base Salary that would be payable with respect to services to be
performed after such election is made.  An individual shall be treated as a
newly hired employee only once; an individual who does not make an election
under this Section 2.1.1, or has made an election as a newly hired employee
under this Plan or similar provisions of any other plan that would be aggregated
with this Plan under Code §409A, shall make his deferral election under the
provisions of Section 2.1.2, below.

 

An employee who becomes eligible to participate in this Plan because he becomes
a highly compensated employee during a Plan Year, may make an initial deferral
election during such year pursuant to the provisions of Section 2.1.2, effective
for the Plan Year after such election is made.

 

2.1.2                      Ongoing Participation.  Each other Participant may
elect to make contributions to the Plan by filing a deferral election with the
Committee by such date as Committee shall prescribe, which date shall (a) as to
Base Salary and Annual Incentive Bonus deferrals, be no later than December 31
of the Plan Year prior to the beginning of the Plan Year to which such election
is to apply, except (b) if the Annual Incentive Bonus is determined by the
Committee to be “performance-based compensation” within the meaning of Treas.
Reg. §1.409A-2(8), the Committee may permit such election to be made no later
than 6 months before the end of the performance period to which such election
relates.

 

2.2                                Cessation of Eligibility.  If during a Plan
Year, a Participant has a Separation from Service, his deferrals shall cease as
of the date of such Separation from Service.  If, during a Plan Year, a
Participant ceases to satisfy the criteria that qualified him as a Participant
(including, for this purpose, the requirement that such individual be a member
of a select group of management or highly compensated employees (as that
expression is used in ERISA)), his deferrals under the Plan shall continue for
the rest of such Plan Year and shall then cease.  Such employee shall, however,
remain a Participant in the Plan until his Account (if any) is distributed from
the Plan, and deferrals may again be credited to his Account as of the January 1
following the year he again becomes a Participant.

 

7

--------------------------------------------------------------------------------


 


SECTION 3


 


CREDITS AND ADJUSTMENTS OF ACCOUNTS


 

3.1                                Credits.

 

3.1.1                      Employee Deferrals.

 

(a)                                  Basic Base Salary Deferrals.  For each Plan
Year, a Participant may elect to make a pre-tax Base Salary deferral of up to
75% of such Participant’s Base Salary (subject to any necessary withholding for
payroll and other taxes), provided such Participant’s unreduced base salary (net
of deferral election into this Plan) continues to exceed the maximum level of
“Federal Insurance Contributions Act taxable wages” (i.e. the FICA taxable wage
base), subject to any necessary withholding for payroll and other taxes.

 

(b)                                 Annual Incentive Bonus Deferrals.  For each
Plan Year, a Participant may elect to make a pre-tax deferral of up to 100% of
such Participant’s Annual Incentive Bonus, subject to any necessary withholding
for payroll and other taxes.

 

3.2                                Rules Regarding Participant Contributions. 
Each deferral election made by a Participant shall be subject to the following
rules and conditions:

 

3.2.1                      Timing.  A Participant’s deferral election shall be
made and shall become effective as provided in Section 2.1.1 or Section 2.1.2 as
applicable.  If a Participant fails to submit a deferral election when he or she
is eligible to do so, such Participant shall be deemed to have elected not to
contribute for the Plan Year to which such failure relates.

 

3.2.2                      Irrevocable.  Each Participant’s deferral election
for a Plan Year shall be irrevocable and shall remain in effect for all such
Base Salary and Annual Incentive Bonus paid during the Plan Year to which the
Participant’s deferral election relates.  Notwithstanding the foregoing, a
Participant’s contributions to the Plan shall cease upon the occurrence of any
of the following events:

 

(a)                                  The Participant incurs a Financial
Hardship, or receives a Financial Hardship distribution from this Plan or from
the Xcel Energy 401(k) Savings Plan, in which case such Participant’s Pre-Tax
Deferrals for the Plan Year in which such distribution is made shall be
cancelled for the Plan Year of such Financial Hardship or Financial Hardship
distribution and for the next following Plan Year;

 

(b)                                 The Participant’s Separation from Service;

 

(c)                                  The Participant’s death.

 

3.2.3                      Crediting of Deferred Compensation.  A Participant’s
Pre-Tax Deferrals shall be credited to his Account as of the payroll date such
compensation is withheld from the Participant’s paycheck, or as soon as
reasonably practicable thereafter.

 

8

--------------------------------------------------------------------------------


 

3.3                                Employer Credits.

 

(a)                                  Base Salary Deferrals.  Within a reasonable
time following the date that the amount elected by the Participant as a Base
Salary deferral would otherwise be paid to such Participant, the Employer shall
credit the Participant’s Pre-Tax Deferral Subaccount with the amount of such
contribution(s).

 

(b)                                 Annual Incentive Bonus Deferrals. Within a
reasonable time following the date that the amount elected by the Participant as
an Annual Incentive Bonus would otherwise be paid to such Participant, the
Employer shall credit the Participant’s Pre-Tax Deferral Subaccount with the
amount of such contributions.

 

(c)                                  Employer Matching Credits. At such time as
the Administrator shall determine but no later than 180 days after the close of
the Plan Year, the Employer Matching Credit Subaccount of each Participant
(other than a Participant subject to the Traditional Benefit under the Xcel
Energy Pension Plan) whose Base Salary exceeds the compensation limit that
prohibits the Participant from receiving a full match within the Xcel Energy
401(k) Savings Plan (“Savings Plan”) shall be allocated an Employer Matching
Credit.  Such Employer Matching Credit, if any, shall be calculated as follows:

 

(i)             The Base Salary Deferrals shall be divided by Deferred
Compensation Eligible Earnings to determine the “Deferred Compensation Deferral
Percentage.”  Deferred Compensation Eligible Earnings shall be defined as
(A) the Participant’s Base Salary less (B) the maximum pre-tax contributions to
the Savings Plan allowable under Code §402(g) divided by 8%.

 

(ii)          If the result of Section 3.3(c)(i) is less than 8%, the Employer
Matching Credit will be 50% of the Participant’s Base Salary Deferrals.

 

(iii)       If the result of Section 3.3(c)(i) is more than 8%, the Employer
Matching Credit will be 50% of 8% of the Deferred Compensation Eligible
Earnings.

 

(d)                                 Employer Discretionary Credits. The amount
of any such credit shall be determined in the sole discretion of the Employer
and may be subject to such vesting schedule(s), restrictions and other
conditions as the Employer may determine in its sole discretion.  Any amounts so
credited on behalf of any Participant may be smaller or larger than for any
other Participant, and the amount credited to any Participant for a Plan Year
may be zero, even though one or more other Participants receive a discretionary
Employer credit for such year.  Any such Employer credit shall be credited to
the Participant’s Employer Discretionary Credit Subaccount.

 

(e)                                  Transfer Credits. Any benefits transferred
to this Plan (whether by merger, transfer, substitution or otherwise) on behalf
of a Participant from another nonqualified Plan of the Employer (including any
Former Nonqualified Plan) shall be credited to this Plan at their fair market
value at the time of the transfer.  Such amounts shall be credited to the
Transfer Subaccount of the Participant, unless the Committee, in its discretion,
determines that such amounts shall be credited to another account of the
Participant.  Notwithstanding the foregoing, no

 

9

--------------------------------------------------------------------------------


 

transfer shall be made to this Plan unless such transfer and the form and
payment of any transferred funds, can be made in a manner that does not violate
the provisions of Code §409A.

 

3.4                                Adjustments of Account. Subject to such
rules as may be prescribed by the Committee from time to time, amounts shall be
credited or debited to a Participant’s Account in connection with the deemed
investment thereof as follows:

 

3.4.1                      Initial Election of Investment Funds.  In connection
with a Participant’s initial enrollment into the Plan, a Participant shall elect
one or more Investment Funds on an Investment Election Form filed with the
Committee to be used as an index to determine the additional amounts to be
credited or debited to such Participant’s Account.  If a Participant fails to
select any Investment Fund or if a Participant’s election of an Investment Fund
shall, for any reason, be ineffective, such Participant shall be deemed to have
elected the Vanguard Prime Money Market Fund or such index Investment Fund as
may be determined from time to time in the discretion of the Committee.

 

3.4.2                      Changes to Investment Fund Elections.  A Participant
may (but is not required to) elect, by filing a new Investment Election
Form pursuant to rules established from time to time by the Committee, to add,
delete or modify one or more of their Investment Fund(s) elections.

 

(a)                                  Proportionate Allocation.  Subject to such
rules as the Committee may from time to time prescribe, Participant investment
elections described in this Section shall be made in increments of one
percentage point (1%) of his or her Account.

 

(b)                                 Investment Funds.  The Participant may elect
one or more of the Investment Funds selected by the Committee from time to time
as hypothetical investments.  The Committee may, in its sole discretion,
discontinue, substitute or add an Investment Fund. The Committee shall also have
the power to direct that any separate Investment Funds shall be consolidated
with (or “mapped” to) any other Investment Fund having the same (or nearly the
same) investment objectives.  Each such change shall take effect at such time or
times and under such rules as shall be established by the Committee.

 

3.4.3                      Debits and Credits to Accounts.  Plan investments and
earnings adjustments shall be made in accordance with the following rules:

 

(a)                                  To the extent administratively feasible,
any Account will be valued daily at the fair market value thereof by adding
(A) the fair market value of all investments held in the Account, (B) any
accrued interest or declared dividends on such investments not reflected in
(A) above, and (C) an amount equal to the cash then held in the Account; and
subtracting there from any liabilities of the Account.  Participant’s Accounts
will be adjusted daily by allocating among them the earnings or losses of each
Investment Fund since the previous day in proportion to each Participant’s
portion of the Investment Fund balance immediately following the previous day’s
adjustment.  To the extent daily Account valuations and adjustments are not
administratively feasible, such valuations and adjustments shall occur as
frequently as administratively feasible.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Withdrawals and distributions shall be made
in cash or cash equivalents and made pursuant to Section 5.  The amount paid
upon such a withdrawal or distribution shall be based on the value immediately
after the adjustment of a Participant’s Account on the effective date of the
withdrawal or distribution.

 

Notwithstanding the foregoing, the Committee may establish revised or additional
rules for the adjustment of Accounts including, without limiting the generality
of the foregoing, the times when contributions shall be credited under this
Section 3 and the manner of allocating gains and losses of Accounts.

 

3.4.4                      Phantom Stock.  Notwithstanding the foregoing
provisions of this Section 3.4, the Employer Matching Credit Subaccount, if any,
of a Participant shall be valued and adjusted in value from time to time as if
such credit had been made and invested in common stock of the Principal Sponsor
(or a fund primarily consisting of common stock of the Principal Sponsor),
pursuant to such rules as the Committee may in its discretion from time to time
determine.

 

3.5                                No Actual Investment.  Notwithstanding any
other provision of this Plan that may be interpreted to the contrary, the
Investment Funds are to be used for measurement purposes only, and a
Participant’s election of any such Investment Fund, the allocation to his or her
Account in respect thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account shall not be
considered or construed in any manner as an actual investment of his or her
Account in any such Investment Fund.  In the event that the Employer or the
Trustees of the Trusts (if any), in their own discretion, decide to invest funds
in any or all of the Investment Funds, no Participant shall have any rights in
or to such investments themselves.  Without limiting the foregoing, a
Participant’s Account shall at all times be a bookkeeping entry only and shall
not represent any investment made on his or her behalf by the Employer or any
Trust; the Participant shall at all times remain an unsecured creditor of the
Employer.

 

3.6                                FICA and Other Taxes.  For each Plan Year in
which credits are made for or on behalf of a Participant, the Employer shall
withhold from that portion of the Participant’s Base Salary that is not being
deferred, in a manner determined by the Committee, the Participant’s share of
FICA and other employment taxes.  If necessary, the Committee may reduce any
pre-tax deferral of the Participant in order to comply with this Section 3.6.

 

11

--------------------------------------------------------------------------------


 


SECTION 4


 


VESTING OF ACCOUNT


 

Except as provided in Section 2.2 (relating to employees erroneously treated as
Participants) and Section 7 (relating to the ability to amend the Plan Statement
and terminate the Plan), the Pre-Tax Deferral Subaccount, Transfer Subaccount,
and Employer Matching Credit Subaccount if any, of each Participant shall be
fully (100%) vested and non-forfeitable at all times.  The Employer
Discretionary Credit Subaccount of a Participant, if any, shall be subject to
such vesting schedule(s), conditions and restrictions as established by the
Employer.

 

12

--------------------------------------------------------------------------------


 


SECTION 5


 


PAYMENT


 

5.1                                Participant Election of Time and Form of
Payment.  Each Plan Year, at the time of the Participant’s deferral election(s),
a Participant may separately elect to have his Base Salary deferrals plus
Employer Matching Credits (if any), and his Annual Incentive Bonus deferrals (if
any) attributable to such year (a) paid at the time elected by the Participant
as provided in Section 5.2, and (b) paid in the form elected by the Participant
in Section 5.3.   It is expressly contemplated that a Participant may elect
separate payment dates and separate payment forms each year for the following
two sources of contributions to the Plan:  one for his Base Salary deferrals and
Employer Matching Credits, if any, and another for his Annual Incentive Bonus
deferrals, if any.

 

5.2                                Time of Payment.  A Participant may each year
elect to have the separate portions of his deferrals as described in
Section 5.1, above, paid on either (a) the earlier of a specific year or the
Participant’s Separation from Service, or (b) Separation from Service. If the
Participant fails to make an election under this Section or if such election is
for any reason ineffective, the Participant shall be deemed to have elected that
payment be due to his Separation from Service.

 

5.2.1. Scheduled Future Date.  If a payment to a Participant is made due to the
occurrence of a specific year elected by the Participant before the
Participant’s Separation from Service, payment shall be made (in a lump sum) on
January 31 of such year.

 

5.2.2. Separation From Service.  If payment is made due to the Participant’s
Separation from Service, payment shall be made (or shall commence) on the
January 31 or July 31 first following the six-month anniversary of the
Participant’s Separation from Service.

 

Following a Participant’s Separation from Service, the Participant shall cease
to have any interest in the Plan other than the right to receive payment of his
or her Account as provided in this Section, adjusted from time to time as
provided in Section 3. A Participant shall not be required to make application
to receive payment.

 

5.3                                Form of Payment.  Payment will be in a lump
sum for those Participants who choose to have payment made pursuant to
Section 5.2.1, above.  Participants choosing to be paid due to their Separation
from Service under Section 5.2.2, above, may choose to have their account paid
as follows:

 

5.3.1                      Term Certain Installments.  In a series of
installments payable over 10 years.  The amount of the annual installments shall
be determined by dividing the amount of the account as of January or July,
according to the distribution timing of Section 5.2 above, as of which the
installment is being paid by the number of remaining installments to be paid
(including the payment being determined).

 

5.3.2                      Lump Sum.  In a single lump sum cash payment.

 

5.3.3                      Default.  If a Participant elects to have his Account
paid on his Separation from Service but fails to make an election under this
Section 5.3 or if such election is for any reason ineffective, the Participant
shall be deemed to have elected a lump sum form of payment.

 

13

--------------------------------------------------------------------------------


 

5.4                                Small Amounts.  If, as of the last day of the
month in which occurs the earlier of a Participant’s death or Separation from
Service, the Participant’s Account balance under this Plan is less than $50,000,
then, notwithstanding any election by the Participant under Section 5.3, the
Participant shall be deemed to have elected to have his Account paid within the
90-day period that follows his Separation from Service in a single lump sum
payment.

 

5.5                                Subsequent Distribution Election.  A
Participant may change a prior distribution election as to the time or form of
payment of part or all of his Account by making a Subsequent Distribution
Election, provided that such election satisfies all of the following
requirements:

 

5.5.1                      The new distribution election may not accelerate the
time or schedule of any distribution, except as provided in Code Section 409A
and the regulations thereunder;

 

5.5.2                      The new distribution election is made at least 12
months prior to the date the first payment amount is scheduled to be
distributed;

 

5.5.3                      The new distribution election must delay payment of
such Participant’s Account (or such part thereof that relates to the election)
for a period of at least 5 years after such payment would otherwise have been
made; and

 

5.5.4                      If the election changes a Scheduled Future Date
election under Section 5.2.1, such election is made at least 12 months prior to
the Scheduled Future Date that is to be changed.

 

A Participant’s Subsequent Distribution Election shall be made in the manner
prescribed from time to time by the Plan Administrator. A Participant may make
more than one Subsequent Distribution Election, but any such election shall not
be considered to have been made prior to the date that such election is
irrevocable. For purposes of this Section 5.5, installment payments shall be
treated as a single payment under the provisions of Code §409A.

 

5.6                                Transitional Elections.  During 2008, certain
Participants were permitted to make new elections regarding the time and form of
payment of their Account, subject to the following rules:  (a) such elections
were required to be made no later than December 31, 2008, (b) such elections
could not change a payment that would otherwise have become payable in 2008 or
cause payments to be made in 2008 that would otherwise be paid at a later date,
and (c) such elections were made pursuant to such administrative rules as the
Committee prescribed.  Any Participant who failed to make a new payment election
in 2008 was deemed to have elected to have his Account paid pursuant to his
election(s) on file with the Plan Administrator prior to the transitional
election described in this Section.

 

5.7                                Payment on Death of Change in Control. 
Notwithstanding the foregoing, the Participant’s Account shall be paid to him in
a single lump sum before the date specified in Section 5.2, above, pursuant to
the following rules:

 

5.7.1                      Death.  Payment of the Participant’s Account shall be
made to the Participant’s Beneficiary in a single lump sum cash payment within
the 90-day period following the Participant’s death.

 

5.7.2                      Change in Control.  Each Participant’s Account shall
be paid to him in a single cash lump sum within 90 days of the occurrence of a
change in ownership or control of an

 

14

--------------------------------------------------------------------------------


 

Employer, or a change in the ownership of a substantial portion of the assets of
an Employer, as such terms are defined and in a manner consistent with the
provisions of Code §409A and Treasury Regulation §1.409A-3(i)(5).

 

5.8                                Payment to Beneficiary.  If the distributee
is a Beneficiary of a deceased Participant and a term certain installment
distribution had commenced to the deceased Participant before his or her death,
then such installments shall continue to be paid to the Participant’s
Beneficiary over the remainder of the installment period. If, however, the
Participant had not commenced receiving payments before his or her death, then
the Participant’s Account shall be paid to such Beneficiary in a lump sum
payment as of the January 31 of the next following Plan Year.

 

5.9                                Withholding of Taxes.  The benefits payable
under this Plan shall be subject to the deduction of any federal, state, or
local income taxes, Federal Insurance Contributions Act (FICA), FUTA or other
taxes that are required to be withheld from such payments by applicable laws and
regulations.

 

5.10                          Acceleration of Payments.  Notwithstanding the
preceding provisions of this Section 5, the Committee, in its sole discretion,
may decide to accelerate payments under the Plan in accordance with Treas. Reg.
Section 1.409A-3(j)(4).  If payments are made to or on behalf of a Participant
in accordance with this Section 5.10, then any payments that would otherwise be
made under this Plan at any later date shall be reduced by the payments so
made.  Payments that may be made in accordance with this Section shall include,
but shall not be limited to, payments made under the following circumstances:

 

5.10.1                Financial Hardship Distribution.  Upon receipt of an
application for a Financial Hardship distribution, the Committee shall make a
decision, in its sole discretion, whether the Participant has suffered a
Financial Hardship and the distribution amount necessary to satisfy the
Financial Hardship.  If the Committee determines that the Participant has
suffered a Financial Hardship, distribution of the amount determined to be
necessary to satisfy the Financial Hardship shall be made in a single lump sum
payment as soon as administratively feasible after the Committee’s
determination.  The amount of such distribution shall reduce the Participant’s
Account balance and shall result in the cancellation of such Participant’s
deferral elections to the extent described in Section 3.2.2(a).

 

5.10.2                Payment of Employment Taxes or Income Taxes.  Payments may
be made at the time required by applicable law, for the payment or withholding
of FICA tax imposed under Code §3101, §3121(a) and §3121(v)(2) or federal,
state, local or foreign tax obligations arising from participation in the Plan
provided distributions are limited to the amounts of such tax obligations.

 

5.10.3                Payment upon Income Inclusion under Code §409A.  If this
Plan fails to meet the requirements of Code §409A, the amount of a Participant’s
Account that is required to be included in the income of the affected
Participant due to such failure shall be paid to such Participant in a single
lump sum.

 

5.10.4                Conflicts of Interest.  Each Participant’s Account shall
be paid at such time and to the extent permitted by Treas. Reg.
§1.409A-3(j)(4)(iii) in connection with ethics agreements with the Federal
government and applicable Federal, state, local or foreign ethics or conflicts
of interest laws.

 

15

--------------------------------------------------------------------------------


 

5.10.5                Termination of Plan.  Each Participant’s Account shall be
paid to him upon termination of the Plan to the extent provided in Section 7.

 

5.11                          Delay of Payments.  Notwithstanding the foregoing
provisions of this Section 5, the payment of any benefit under this Plan may be
postponed to the extent permitted under the provisions of Code Section 409A and
related regulations, but if such payment is described in (a) or (b), below, then
all payments to similarly situated Participants shall be treated in the same
manner.  The types of delays that are permitted include, but are not limited to,
the following:

 

(a)                                  If the Employer reasonably determines that
if a payment were made as scheduled the Employer’s deduction with respect to
such payment would not be permitted under Code §162(m), then the Employer may
unilaterally delay the payment of such benefit provided such payment is made
either during the first calendar year in which the Employer reasonably
anticipates that such deduction will not be barred by application of Code
§162(m), or, if later, during the period beginning on the date of the
Participant’s Separation from Service and ending on the later of the last day of
the calendar in year in which such Separation from Service occurred or the 15th
day of the third month following the Participant’s Separation from Service.

 

(b)                                 If the Employer reasonably anticipates that
the payment of a benefit would violate Federal securities laws or other
applicable law, the Employer may cause the Plan to delay payment of a
Participant’s benefit until such time as the Employer reasonably anticipates
that the payment of such benefit will not cause such violation.

 

(c)                                  A payment may be delayed to the extent that
the Committee reasonably determines that payment will jeopardize the Employer’s
ability to continue as a going concern, provided that payment is made during the
first calendar year in the payment would not have such effect;

 

(d)                                 A payment may be delayed to the extent that
the Committee reasonably determines that due to circumstances beyond the control
of the Participant the calculation of the amount of the Participant’s payment is
not administratively practicable, provided that payment is made during the first
calendar year in which the calculation of the payment amount is administratively
practicable.

 

5.12                          Application for Payment.  The Administrator may
prescribe from time to time the information to be submitted by a Participant or
Beneficiary of a deceased Participant in connection with commencing a
distribution from the Plan.

 

5.13                          Rehired Employee.  If Participant has a Separation
from Service and payments in the installment method have begun, such
installments shall not be suspended if such individual is subsequently
reemployed by the Employer.

 

5.14                          Designation of Beneficiaries.

 

5.14.1                Right to Designate.  Each Participant may designate upon a
Beneficiary Designation Form furnished by and filed with the Committee, one or
more primary Beneficiaries or alternative Beneficiaries to receive all or a
specified part of such Participant’s Account in the event of such Participant’s
death.  The Participant may change or revoke any such designation from time to
time without notice to or consent from any Beneficiary.  No

 

16

--------------------------------------------------------------------------------


 

such designation, change or revocation shall be effective unless executed by the
Participant and received by the Committee during the Participant’s lifetime.

 

5.14.2                Failure of Designation.  If a Participant:

 

(a)                                  fails to designate a Beneficiary,

 

(b)                                 designates a Beneficiary and thereafter
revokes such designation without naming another Beneficiary, or

 

(c)                                  designates one or more Beneficiaries and
all such Beneficiaries so designated fail to survive the Participant,

 

such Participant’s Account, or the part thereof as to which such Participant’s
designation fails, as the case may be, shall be payable to the first class of
the following classes of automatic Beneficiaries with a member surviving the
Participant and (except in the case of surviving issue) in equal shares if there
is more than one member in such class surviving the Participant:

 

(a)                                  Participant’s surviving spouse

 

(b)                                 Participant’s surviving issue per stirpes
and not per capita

 

(c)                                  Participant’s surviving parents

 

(d)                                 Participant’s surviving brothers and sisters

 

(e)                                  Representative of Participant’s estate.

 

5.14.3                Definitions.  When used herein and, unless the Participant
has otherwise specified in the Participant’s Beneficiary designation, when used
in a Beneficiary designation, “issue” means all persons who are lineal
descendants of the person whose issue are referred to, including legally adopted
descendants and their descendants but not including illegitimate descendants and
their descendants; “child” means an issue of the first generation; “per stirpes”
means in equal shares among living children of the person whose issue are
referred to and the issue (taken collectively) of each deceased child of such
person, with such issue taking by right of representation of such deceased
child; and “survive” and “surviving” mean living after the death of the
Participant.

 

5.14.4                Special Rules.  Unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, the following
rules shall apply:

 

(a)                                  If there is not sufficient evidence that a
Beneficiary was living at the time of the death of the Participant, it shall be
deemed that the Beneficiary was not living at the time of the death of the
Participant.

 

(b)                                 The automatic Beneficiaries specified in
Section 5.14.2 and the Beneficiaries designated by the Participant shall become
fixed at the time of the Participant’s death so that, if a Beneficiary survives
the Participant but dies before the receipt

 

17

--------------------------------------------------------------------------------


 

of all payments due such Beneficiary hereunder, such remaining payments shall be
payable to the representative of such Beneficiary’s estate.

 

(c)                                  If the Participant designates as a
Beneficiary the person who is the Participant’s spouse on the date of the
designation, either by name or by relationship, or both, the dissolution,
annulment or other legal termination of the marriage between the Participant and
such person shall automatically revoke such designation.  (The foregoing shall
not prevent the Participant from designating a former spouse as a Beneficiary on
a form executed by the Participant and received by the Committee after the date
of the legal termination of the marriage between the Participant and such former
spouse, and during the Participant’s lifetime.)

 

(d)                                 Any designation of a non-spouse Beneficiary
by name that is accompanied by a description of relationship to the Participant
shall be given effect without regard to whether the relationship to the
Participant exists either then or at the Participant’s death.

 

(e)                                  Any designation of a Beneficiary only by
statement of relationship to the Participant shall be effective only to
designate the person or persons standing in such relationship to the Participant
at the Participant’s death.

 

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant’s legal residence.  The
Committee shall be the sole judge of the content, interpretation and validity of
a purported Beneficiary designation.

 

5.14.5                No Spousal Rights.  No spouse or surviving spouse of a
Participant and no person designated to be a Beneficiary shall have any rights
or interest in the benefits accumulated under this Plan including, but not
limited to, the right to be the sole Beneficiary or to consent to the
designation of Beneficiaries (or the changing of designated Beneficiaries) by
the Participant.

 

5.15                          Death Prior to Full Distribution.  If, at the
death of the Participant, any payment to the Participant was due or otherwise
pending but not actually paid, the amount of such payment shall be included in
the Account which is payable to the Beneficiary (and shall not be paid to the
Participant’s estate).

 

5.16                          Facility of Payment.  In case of the legal
disability, including minority, of a Participant or Beneficiary entitled to
receive any distribution under the Plan, payment shall be made, if the Committee
shall be advised of the existence of such condition:

 

(a)                                  to the duly appointed guardian, conservator
or other legal representative of such Participant or Beneficiary, or

 

(b)                                 to a person or institution entrusted with
the care or maintenance of the incompetent or disabled Participant or
Beneficiary, provided such person or institution has satisfied the Committee
that the payment will be used for the best interest and assist in the care of
such Participant or Beneficiary, and provided further, that no prior claim for
said payment has been made by a duly appointed guardian, conservator or other
legal representative of such Participant or Beneficiary.

 

18

--------------------------------------------------------------------------------


 

Any payment made in accordance with the foregoing provisions of this section
shall constitute a complete discharge of any liability or obligation of the
Employer therefore.

 

5.17                          Payment Obligations of Participating Employers. 
Payment of distributions from this Plan shall be made only by the Employer which
last employed the Participant before payments commence, provided, however, that
each other Employer shall reimburse the paying Employer for benefits accrued by
the Participant during the period (if any) that the Participant was employed by
them.

 

19

--------------------------------------------------------------------------------

 


SECTION 6


 


UNFUNDED PLAN


 

6.1                                Establishment of Trust. The obligation of the
Employer to make payments under this Plan constitutes only the unsecured (but
legally enforceable) promise of the Employer to make such payments.  The
Participant shall have no lien, prior claim or other security interest in any
property of the Employer.  The Employer is not required to establish or maintain
any fund, trust or account (other than a bookkeeping account or reserve) for the
purpose of funding or paying the benefits promised under this Plan.  If such a
fund is established, the property therein shall remain the sole and exclusive
property of the Employer.

 

6.2                                Funding and Location of Trust.  Any trust
established by the Employer for purposes of paying benefits under this Plan, and
the taxation of any assets held in such trust on behalf of Participants, shall
be subject to the requirements of Code §409A, including (a) the rules pertaining
to offshore funding set forth in Code §409A(b)(1), (b) the transfers of assets
for the benefit of covered employees (as defined in Code §409A(b)(3)(d)(ii))
when an defined benefit plan of the Employer defined benefit pension plan is in
a restricted period, and (c) the restriction of assets in connection with a
change in the Employer’s financial health under Code §409A(b)(2).

 

6.3                                Interrelationship of the Plan and the Trust. 
The provisions of the Plan shall govern the rights of a Participant or
Beneficiary to receive distributions pursuant to the Plan.  The provisions of
the Trust (if any) shall govern the rights of the Employer, the Participants,
and the creditors of the Employer relative to any property of the Employer set
aside therein.  The Employer shall at all times prior to the Plan’s termination
remain liable to carry out its responsibilities under the Plan.

 

6.4                                Distributions from the Trust.  The Employers’
obligations under the Plan may be satisfied with assets of the Trust (if any)
distributed pursuant to the terms thereof, and any such distribution shall
reduce the Employers’ obligations under the Plan.

 

6.5                                Spendthrift Provision.  No Participant or
Beneficiary shall have any interest in any Account or Trust that can be
transferred nor shall any Participant or Beneficiary have any power to
anticipate, alienate, dispose of, pledge or encumber the same while in the
possession or control of the Employer or the Trustee.

 

The power to designate Beneficiaries to receive the Account of a Participant in
the event of such Participant’s death shall not permit or be construed to permit
such power or right to be exercised by the Participant so as thereby to
anticipate, pledge, mortgage or encumber such Participant’s Account or any part
thereof, and any attempt of a Participant so to exercise said power in violation
of this provision shall be of no force and effect and shall be disregarded by
the Employer.

 

This Section shall not prevent the Employer from complying with a domestic
relations order deemed by the Committee to be enforceable against the Plan, or
from exercising, in its discretion, any of the applicable powers and options
granted to it upon the occurrence of a Participant’s Separation from Service, as
such powers may be conferred upon it by any applicable provision hereof.

 

20

--------------------------------------------------------------------------------


 


SECTION 7


 


AMENDMENT AND TERMINATION


 

7.1                                Amendment.  The Plan may be amended from time
to time in any respect whatever by the Employer and by the Committee to the
extent consistent with its delegated authority.  Any such amendment may be
retroactive, prospective or both.  No such amendment of the Plan document or
termination of the Plan, however, shall reduce a Participant’s Account earned as
of the date of such amendment unless the Participant so affected consents in
writing to the amendment or such amendment is deemed necessary by the Employer
to affect the intended purposes of this Plan and/or comply with applicable law.
Any such amendment shall be communicated to the Employers participating in the
Plan.  Each Employer reserves the right to withdraw from participation in the
Plan, but until such withdrawal occurs, they shall be bound by the Plan as
originally established and as amended from time to time.

 

7.2                                Termination.  The Employer reserves the right
to discontinue benefit accruals at any time.  The Employer also reserves the
right cause an acceleration of the time and form of a Plan payment where the
acceleration of such payment is made in accordance with one of the following
provisions:

 

7.2.1                      Dissolution or Bankruptcy.  At the discretion of the
Employer within 12 months of a corporate dissolution taxed under Code §331 or
with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A),
provided that Plan benefits are included in the Participants’ gross incomes in
the latest of the following years (or, if earlier, the Participants’ respective
tax year in which the benefits are actually or constructively received): (i) the
first calendar year in which the Plan termination and liquidation occurs;
(ii) the calendar year in which the amount is no longer subject to a substantial
risk of forfeiture; or (iii) the first calendar year in which payment is
administratively practicable.

 

7.2.2                      Discretionary Termination.  A termination of the Plan
that does not occur proximate to a downturn in the financial health of the
Employer; provided that (a) all other arrangements sponsored by the Employer
that would be aggregated with this arrangement under Treas. Reg.
§1.409A-1(c) are also terminated (such aggregation being determined by assuming
that all Participants have a benefit under any such other arrangement); (b) no
payments in liquidation of the Plan, other than payments that would have been
made under this Plan had the termination not occurred, are made from the Plan
within 12 months of the date the Employer has taken all necessary action to
irrevocably terminate and liquidate this Plan (the “Termination Date”) ; (c) all
benefits are fully distributed within 24 months of the Termination Date; and
(d) the Employer does not adopt a new arrangement that would be aggregated under
Treas. Reg. §1.409A-1(c) with this Plan (such aggregation being determined by
assuming that all Participants will have a benefit under any new arrangement)
within 3 years following the Termination Date.

 

21

--------------------------------------------------------------------------------


 


SECTION 8


 


DETERMINATIONS – RULES AND REGULATIONS


 

8.1                                Determinations.  The Principal Sponsor shall
make such determinations as may be required from time to time in the
administration of the Plan.  The Principal Sponsor shall have the discretionary
authority and responsibility to interpret and construe the Plan Statement and to
determine all factual and legal questions under the Plan, including but not
limited to the entitlement of Participants and Beneficiaries, and the amounts of
their respective interests.  Each interested party may act and rely upon all
information reported to them hereunder and need not inquire into the accuracy
thereof, nor be charged with any notice to the contrary.

 

8.2                                Rules and Regulations.  The Principal Sponsor
hereof may adopt any rule not in conflict or at variance with the provisions of
this Plan.

 

8.3                                Method of Executing Instruments.  Information
to be supplied or written notices to be made or consents to be given by the
Principal Sponsor pursuant to any provision of this Plan Statement may be signed
in the name of the Principal Sponsor by any officer who has been authorized to
make such certification or to give such notices or consents.

 

8.4                                Claims Procedure.  Unless modified by the
Committee, the claims procedure set forth in this Section 8.4 shall be the
exclusive procedure for the disposition of claims for benefits arising under the
Plan.

 

8.4.1                      Original Claim.  Any person may, if he or she so
desires, file with the Committee a written claim for benefits under this Plan. 
Within ninety (90) days after the filing of such a claim, the Committee shall
notify the claimant in writing whether the claim is upheld or denied in whole or
in part or shall furnish the claimant a written notice describing specific
special circumstances requiring a specified amount of additional time (but not
more than one hundred eighty (180) days from the date the claim was filed) to
reach a decision on the claim.  If the claim is denied in whole or in part, the
Committee shall state in writing:

 

(a)                                  the specific reasons for the denial;

 

(b)                                 the specific references to the pertinent
provisions of the Plan Statement on which the denial is based;

 

(c)                                  a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and

 

(d)                                 an explanation of the claims review
procedure set forth in this section, including the time limits applicable to
such procedure, and a statement of the claimant’s right to bring a civil action
under ERISA section 502(a) following an adverse determination on review.

 

8.4.2                      Review of Denied Claim.  Within sixty (60) days after
receipt of notice that the claim has been denied in whole or in part, the
claimant may file with the Committee a written request for a review and may, in
conjunction therewith, submit written comments,

 

22

--------------------------------------------------------------------------------


 

documents, records and other information relating to the claim.  Within sixty
(60) days after the filing of such a request for review, the Committee shall
notify the claimant in writing whether, upon review, the claim was upheld or
denied in whole or in part or shall furnish the claimant a written notice
describing specific special circumstances requiring a specified amount of
additional time (but not more than one hundred twenty (120) days from the date
the request for review was filed) to reach a decision on the request for
review.  The Committee’s determination shall take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.  If the claim is denied in
whole or in part, the Committee shall state in writing:

 

(a)                                  the specific reasons for the denial;

 

(b)                                 the specific references to the pertinent
provisions of the Plan Statement on which the denial is based;

 

(c)                                  a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant’s
claim for benefits; and

 

(d)                                 a statement of the claimant’s right to bring
an action under ERISA section 502(a).

 

8.4.3                      General Rules

 

(a)                                  No inquiry or question shall be deemed to
be a claim or a request for a review of a denied claim unless made in accordance
with this claims procedure.  The Committee may require that any claim for
benefits and any request for a review of a denied claim be filed on forms to be
furnished by the Committee upon request.

 

(b)                                 All decisions on original claims and all
decisions on requests for a review of denied claims shall be made by the
Committee, except to the extent the Committee has delegated its responsibilities
under this claims procedure in which case references in this Section 8.4 to the
Committee shall be treated as references to the Committee’s delegate.

 

(c)                                  All benefit claim determinations shall
include a review of the relevant portions of the governing plan documents and a
review of any claims made by similarly situated claimants.  The Committee may,
in its discretion, hold one or more hearings on a claim or a request for a
review of a denied claim.

 

(d)                                 A claimant may be represented by a lawyer or
other representative (at the claimant’s own expense), but the Committee reserves
the right to require the claimant to furnish written authorization.  A
claimant’s representative shall be entitled, upon request, to copies of all
notices given to the claimant.

 

(e)                                  The decision of the Committee on a claim
and on a request for a review of a denied claim shall be served on the claimant
in writing.  If a claimant does not

 

23

--------------------------------------------------------------------------------


 

receive a decision or notice within the time specified, the claim or request for
a review of a denied claim shall be deemed to have been denied.

 

(f)                                    In connection with the review of a denied
claim, the claimant or his or her representative shall be provided, upon request
and free of charge, reasonable access to and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits.

 

8.5                                Information Furnished by Participants. 
Neither the Principal Sponsor nor the Committee shall be liable or responsible
for any error in the computation of the Account of a Participant resulting from
any misstatement of fact made by the Participant, directly or indirectly, to the
Principal Sponsor, where such misstatement is used (directly or indirectly) in
determining the Participant’s Account.  The Principal Sponsor shall not be
obligated or required to increase the Account of such Participant, which, on
discovery of the misstatement, is understated as a result of such misstatement
of the Participant.  However, the Account of any Participant that is overstated
by reason of any such misstatement shall be reduced to the amount appropriate in
view of the truth.

 

24

--------------------------------------------------------------------------------


 


SECTION 9


 


PLAN ADMINISTRATION


 

9.1                                Principal Sponsor.

 

9.1.1                      Officers.  Except as hereinafter provided, functions
generally assigned to the Principal Sponsor shall be discharged by its officers
or delegated and allocated as provided herein.

 

9.1.2                      Chief Executive Officer.  The Chief Executive Officer
of the Principal Sponsor may delegate or re-delegate and allocate and reallocate
to a Committee such functions assigned to the Principal Sponsor as may from time
to time be deemed advisable.

 

9.2                                Committee.

 

9.2.1                      Appointment and Removal.  The Committee shall consist
of three or more members as may be determined and appointed from time to time by
the Chief Executive Officer or the President of the Principal Sponsor and they
shall serve at the pleasure of such Chief Executive Officer or President of the
Principal Sponsor.

 

9.2.2                      Automatic Removal.  If any individual who is a member
of the Committee is a director, officer or employee when appointed as a member
of the Committee, then such individual shall be automatically removed as a
member of the Committee at the earliest time such individual ceases to be a
director, officer or employee.  This removal shall occur automatically and
without any requirement for action by the Chief Executive Officer or President
of the Principal Sponsor or any notice to the individual so removed.

 

9.2.3                      Authority.  The Committee may elect such officers as
the Committee may decide upon.  The Committee shall:

 

(a)                                  establish rules for the functioning of the
Committee, including the times and places for holding meetings, the notices to
be given in respect of such meetings and the number of members who shall
constitute a quorum for the transaction of business,

 

(b)                                 organize and delegate to such of its members
as it shall select authority to execute or authenticate rules, advisory opinions
or instructions, and other instruments adopted or authorized by the Committee;
adopt such bylaws or regulations as it deems desirable for the conduct of its
affairs; appoint a secretary, who need not be a member of the Committee, to keep
its records and otherwise assist the Committee in the performance of its duties;
keep a record of all its proceedings and acts and keep all books of account,
records and other data as may be necessary for the proper administration of the
Plan; notify the Employer and the Trustee of any action taken by the Committee
and, when required, notify any other interested person or persons,

 

(c)                                  determine from the records of the Employer
the compensation, service records, status and other facts regarding Participants
and other employees,

 

25

--------------------------------------------------------------------------------


 

(d)                                 cause to be compiled at least annually, from
the records of the Committee and the reports and accountings of any Trustee, a
report or accounting of the status of the Plan and the Accounts of the
Participants, and make it available to each Participant who shall have the right
to examine that part of such report or accounting (or a true and correct copy of
such part) which sets forth the Participant’s benefits and ratable interest in
the Plan,

 

(e)                                  prescribe forms to be used for applications
for participation, benefits, notifications, etc., as may be required in the
administration of the Plan,

 

(f)                                    set up such rules as are deemed necessary
to carry out the terms of this Plan Statement,

 

(g)                                 resolve all questions of administration of
the Plan not specifically referred to in this Section,

 

(h)                                 delegate or re-delegate to one or more
persons, jointly or severally, and whether or not such persons are members of
the Committee or employees of the Employer, such functions assigned to the
Committee hereunder as it may from time to time deem advisable and in the event
of any such delegation, references herein to the Committee shall treated as
references to the Committee’s delegate, and

 

(i)                                     perform all other acts reasonably
necessary for administering the Plan and carrying out the provisions of this
Plan Statement and performing the duties imposed on it.

 

9.2.4                      Majority Decisions.  If there shall at any time be
three (3) or more members of the Committee serving hereunder who are qualified
to perform a particular act, the same may be performed in writing or in a
meeting, on behalf of all, by a majority of those qualified, with or without the
concurrence of the minority.  No person who failed to join or concur in such act
shall be held liable for the consequences thereof, except to the extent that
liability is imposed under ERISA.

 

9.3                                Limitation on Authority.

 

9.3.1                      Generally.  No action taken by any person, if
authority to take such action has been delegated or re-delegated to it, shall be
the responsibility of any other person except as may be required by the
provisions of ERISA.  Except to the extent imposed by ERISA, no person shall
have the duty to question whether any other fiduciary is fulfilling all of the
responsibility imposed upon such other person by the Plan Statement or by ERISA.

 

9.3.2                      Trustee.  If any trust is established, the
responsibilities and obligations of the Trustee shall be strictly limited to
those set forth in the agreement of trust.   The Trustee shall have no authority
or duty to determine or enforce payment of any Employer credit under the Plan or
to determine the existence, nature or extent of any individual’s rights in the
Trust Fund or under the Plan or question any determination made by the Principal
Sponsor or the Committee regarding the same.  Nor shall the Trustee be
responsible in any way for the manner in which the Principal Sponsor, the
Employer or the Committee carries out its responsibilities under this Plan
Statement or, more generally, under the

 

26

--------------------------------------------------------------------------------


 

Plan.  The Trustee shall give the Principal Sponsor notice of (and tender to the
Principal Sponsor) the prosecution or defense of any litigation involving the
Plan, the Trust Fund or other persons acting with respect to the Plan.

 

9.4                                Conflict of Interest.  If any officer or
employee of the Employer, any member of the Board of Directors of the Employer,
any member of the Committee or any Trustee to whom authority has been delegated
or re-delegated hereunder shall also be a Participant or Beneficiary in the
Plan, the individual shall have no authority as such officer, employee, member
or Trustee with respect to any matter specially affecting his or her individual
interest hereunder (as distinguished from the interests of all Participants and
Beneficiaries or a broad class of Participants and Beneficiaries), all such
authority being reserved exclusively to the other officers, employees, members
or Trustees as the case may be, to the exclusion of such Participant or
Beneficiary, and such Participant or Beneficiary shall act only in his or her
individual capacity in connection with any such matter.

 

9.5                                Dual Capacity.  Individuals, firms,
corporations or partnerships identified herein or delegated or allocated
authority or responsibility hereunder may serve in more than one capacity.

 

9.6                                Administrator.  The Principal Sponsor shall
be the administrator for purposes of section 3(16)(A) of ERISA.

 

9.7                                Service of Process.  In the absence of any
designation to the contrary by the Principal Sponsor, the Secretary of the
Principal Sponsor is designated as the appropriate and exclusive agent for the
receipt of service of process directed to the Plan in any legal proceeding,
including arbitration, involving the Plan.

 

9.8                                Administrative Expenses.  The reasonable
expenses of administering the Plan shall be payable out of the Trust Fund, if
any, except to the extent that the Employer, in its discretion, directly pays
the expenses.

 

27

--------------------------------------------------------------------------------


 


SECTION 10


 


DISCLAIMERS


 

10.1                          Term of Employment.  Neither the terms of this
Plan Statement nor the benefits hereunder nor the continuance thereof shall be a
term of the employment of any employee.  The Employer shall not be obliged to
continue the Plan.  The terms of this Plan Statement shall not give any employee
the right to be retained in the employment of the Employer.

 

10.2                          Source of Payment.  Neither the Employer nor any
of its officers nor any member of its Committee or the Board of Directors in any
way secure or guarantee the payment of any benefit or amount which may become
due and payable hereunder to any Participant or to any Beneficiary or to any
creditor of a Participant or a Beneficiary.  Each Participant, Beneficiary or
other person entitled at any time to payments hereunder shall look solely to the
assets of the Employer employing such Participant for such payments or to the
Accounts distributed to any Participant or Beneficiary, as the case may be, for
such payments.  In each case where Accounts shall have been distributed to a
former Participant or a Beneficiary or to the person or any one of a group of
persons entitled jointly to the receipt thereof and which purports to cover in
full the benefit hereunder, such former Participant or Beneficiary, or such
person or persons, as the case may be, shall have no further right or interest
in the other assets of the Employer.  Neither the Employer nor any of its
officers nor any member of its Board of Directors shall be under any liability
or responsibility for failure to effect any of the objectives or purposes of the
Plan by reason of the insolvency of the Employer.

 

10.3                          Delegation.  The Employer, and its officers and
the members of its Board of Directors and Committee shall not be liable for an
act or omission of another person with regard to a responsibility that has been
allocated to or delegated to such other person pursuant to the terms of this
Plan Statement or pursuant to procedures set forth in this Plan Statement.

 

                                    , 200 

 

 

XCEL ENERGY INC.

 

 

 

By

 

 

 

 

 

Its

 

 

28

--------------------------------------------------------------------------------


 


ADDENDUM A


 


DESIGNATED EMPLOYERS AND DESIGNATED AFFILIATES


 

Eloigne

 

Northern States Power Company Minnesota

 

Public Service Company of Colorado

 

Southwestern Public Service Company

 

Northern States Power Company Wisconsin

 

Xcel Energy Services Inc.

 

29

--------------------------------------------------------------------------------
